DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 was filed after the mailing date of the Final Rejection on 5/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-6, 8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to Apparatus for receiving radio frequency (RF) signals from first and second antenna panels configured to provide respective first and second received signals with associated first and second frequency spectra, wherein the apparatus comprises: first and second RF front ends respectively associated with the first and second antenna panels and configured to respectively apply RF signal processing to the first and second received signals; one or more frequency shift units configured to apply a frequency shift to at least one of the first and second received signals or at least one signal derived from at least one of the first and second received signals to form first and second adjacent signals having adjacent frequency spectra such that center frequencies of the adjacent frequency spectra comprise a predetermined frequency distance from each other; a combiner configured to combine the first and second adjacent signals to form a single combined signal having an aggregated bandwidth; and one or more downstream processing stages configured to process the single combined signal using common signal processing to generate at least one control signal for controlling the RF signal processing of at least one of the first and second RF front ends, wherein the one or more downstream processing stages are configured to handle the aggregated bandwidth of the single combined signal. Closest prior art, Fox in view of Sung, discloses an apparatus comprises one or more frequency shift units configured to apply a frequency shift to at least one of the first and second received signals or at least one signal derived from at least one of the first and second received signals to form first and second adjacent signals having adjacent frequency spectra such that center frequencies of the adjacent frequency spectra comprise a predetermined frequency distance from each other; a combiner configured to combine the first and second adjacent signals to form a single combined signal having an aggregated bandwidth; and one or more downstream processing stages configured to process the single combined signal. However, prior art of record fails to disclose either alone or in combination the details of first and second RF front ends respectively associated with the first and second antenna panels and configured to respectively apply RF signal processing to the first and second received signals; and one or more downstream processing stages configured to process the single combined signal using common signal processing to generate at least one control signal for controlling the RF signal processing of at least one of the first and second RF front ends, wherein the one or more downstream processing stages are configured to handle the aggregated bandwidth of the single combined signal, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-6, 8, 10-11, and 18-20:
Claims 2-6, 8, 10-11, and 18-20 are allowed as being dependent on claim 1.
	The prior art of record, also does not teach or suggest first and second RF front ends respectively associated with the first and second antenna panels and configured to respectively apply RF signal processing to the first and second received signals; and one or more downstream processing stages configured to process the single combined signal using common signal processing to generate at least one control signal for controlling the RF signal processing of at least one of the first and second RF front ends, wherein the one or more downstream processing stages are configured to handle the aggregated bandwidth of the single combined signal as recited in claim 12 for the same reason stated in claim 1 above.
Regarding claims 13-17:
Claims 13-17 are allowed as being dependent on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633